Citation Nr: 1243025	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable initial evaluation for benign prostatic hypertrophy.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1990, and February 2000 to January 2009.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for benign prostatic hypertrophy, and assigned a noncompensable initial evaluation, effective from January 16, 2009.  


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's benign prostatic hypertrophy results in daytime voiding interval between one and two hours, or, awakening to void three to four times per night, but does not result in daytime voiding interval less than one hour, or awakening to void five or more times per night.


CONCLUSION OF LAW

The criteria for a 20 percent initial evaluation for benign prostatic hypertrophy, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7527 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the initial rating assignment.  In this regard, because the March 2009 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2012).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  This has been accomplished here.  A June 2010 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant rating criteria.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher ratings for the service-connected disability at issue.  

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's statements.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA examination in October 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report obtained in this case is more than adequate, as was predicated on a reading of the Veteran's claims file and service treatment records.  It considers all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results, and provides findings which are pertinent to the criteria applicable for rating the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased initial evaluation claim has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds it significant that the Veteran has not alleged that his service-connected benign prostatic hypertrophy has increased in severity since the October 2008 VA examination.  Accordingly, an additional VA examination to obtain current findings is not warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Prostate hypertrophy is rated as either a urinary tract infection or as voiding dysfunction, whichever is predominant.  Diagnostic Code DC 7527.  As shown below, the Veteran's disability is most appropriately evaluated in terms of voiding dysfunction, as there is no medical evidence of record of urinary tract infections.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a (2012).  As also shown below, the Veteran's disability is most appropriately evaluated in terms of the provisions for urinary frequency, as there is no medical evidence of record of urine leakage or obstructed voiding.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or, awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or, awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.

Based on a thorough review of the record, the Board finds that the evidence supports entitlement to a 20 percent initial evaluation for benign prostatic hypertrophy.  However, the preponderance of the evidence is against entitlement to an initial evaluation in excess of 20 percent.  

VA treatment records dated during the appeal period reflect treatment for benign prostatic hypertrophy with doxazosin.  

The report of the October 2008 VA genitourinary examination provides that the examiner reviewed the Veteran's claims file and service treatment records, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran reported feeling he had to urinate all the time. He had no pain with urination.  He stated that he urinated every 1-2 hours throughout the day and every 2 hours during the night.  He had no burning, dribbling or incontinence.  He had no other symptoms associated with this problem, had had no surgery on any part of the urinary tract, and had [no] impotence or recurrent urinary tract infections.  He had undergone a varicocelectomy in 2004 but no other surgery that would be referable to the genitourinary tract.  The impression was bilateral varicole, with left varicocelectomy performed.  

In correspondence received in September 2009, the Veteran stated that he urinated every 1-2 hours during the day, woke up every 2 hours during the night to urinate, and took doxazosin.  In July 2010 correspondence, he stated that VA continued to treat him with doxazosin.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, there is no reason for the Board to doubt the Veteran's credibility.  It has remained consistent as to the severity of his symptoms, and VA treatment records corroborate his testimony as to treatment with doxazosin.  

The Board finds that the foregoing evidence supports a 20 percent initial evaluation for benign prostatic hypertrophy, based on urinary frequency, under 38 C.F.R. § 4.115a.  However, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent.  The medical record is negative for any evidence of daytime voiding interval of less than one hour, or awakening to void five or more times per night.  In fact, the Veteran himself contends that his service-connected benign prostatic hypertrophy warrants a 20 percent initial evaluation.  He has not alleged entitlement to a 40 percent initial evaluation.  

The Board also finds that the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that this disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

	(CONTINUED ON NEXT PAGE)







ORDER

A 20 percent initial evaluation for benign prostatic hypertrophy, but not higher, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


